DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claims 1, 3, 4, 6, 7, 16-18, 21-23, 25, 27, 29-32 are objected to because of the following informalities:  
in claim 1, 1st underlined paragraph “the notche” appears misspelled;  
claim 1, 6th paragraph from the end,  “wherein in each axial plane passing through the points of the chevron, the thickness of the nozzle reducing from the defined abscissa to the point{s should be added for consistency}, along the central axis.”   
Claim 21, “an external” should be amended as it is already referenced in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3, 4, 6, 7, 16-18, 21-23, 25, 27, 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, 4th paragraph from the end:  “and in that, downstream of said defined abscissa, a radius of said afterbody varies, according to a circumferential direction around the central axis in any plane passing through all the apexes and points” raises the issue of new matter.  No single disclosed axial plane can pass through all the apexes and points and no single disclosed radial /  transverse plane pass through all the apexes and points simultaneously.  Accordingly, applicant does not appear to have possession on an embodiment where a single plane read on the claim limitations.  
 Claim 1, 2nd and 3rd paragraphs from the end: “the inner wall having a first tangent in an entire axial half-plane, the first tangent passes through the defined abscissa in the entire axial half-plane, the inner wall of said nozzle deviates radially, towards the outside, of said first tangent from the defined abscissa to the points” presents new matter.   “of said first tangent from the defined abscissa to the points” does not read on the disclosed invention in that the axial plane of the points of the chevron does not have the inner wall of said nozzle deviating radially, towards the outside rather it is the apex of the notches that does so.  
Claim 1, 7th paragraph from the end “wherein the nozzle comprises an external wall with no variation of the radius in each entire plan{e??} perpendicular to the central axis.”  This limitation conflicts with that of dependent claims 17, 18, 21 where variations in the outer wall radius are defined, e.g. 
“wherein a second line defining an outer wall downstream of a second predetermined abscissa in an axial half-plane which passes through the point of a chevron, and a first line defining the outer wall in an axial half-plane which passes through the apex of the notch, the second line comes closer to the second tangent and the first line comes closer to the first tangent with regard to the longitudinal axis.” Or 
“wherein downstream the defined abscissa, a second line defining an external wall in an axial half-plane which passes through the point of a chevron deviates towards an inside with regard to the second tangent so as to direct an external flow to the inside.”  
And see page 11, last paragraph of the specification which describes the aforementioned limitations of the dependent claims:
“Moreover, the nozzle 1 may have a significant thickness in the end part 1a. The modifications to the outer wall 3 in this end part 1a may start from a defined abscissa that is different from the abscissa X5 of the neck. With reference to FIG. 5, in the example shown, this abscissa is lower than that of the neck and corresponds to the abscissa X2 at the start of the end part 1a. The line 19 defining the outer wall 3 of the nozzle downstream of this abscissa X2 in an axial plane passing through the apex 15A of a notch 15 and the line 20 in an axial plane passing through the point 7A of a chevron 7 come closer to the tangent T1 and the tangent T2, respectively, passing through the point of the abscissa X5 at the neck in the corresponding axial plane. Since the surface of the outer wall 3 of the nozzle is defined in the end part 1a by means similar to those used for the inner wall 2, a convergence of the internal and external flows is thus produced with a view to accelerating the mixing. [see page 11, last paragraph of the specification]”  

Lastly, it is noted that the specification only teaches the outer wall is axisymmetric near the lobes.
“Generally, the inner wall 2 and the outer wall 3 of the nozzle 1 are axisymmetric, that is to say have a circular section in the transverse planes in the region of the lobed mixer 6. [page 10, lines 3-5 of the specification, note this is unrelated to the chevron area!]” 
Since the external wall is modified near the chevrons, in the manner set forth above, it does not remain axisymmetric.  Applicant did not have simultaneous possession of both no variation of the radius in each entire plan[e] as well as the external wall variations defined in claims 17, 18, 21.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, 6, 7, 9-10, 12-18, 21-25, 27, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Claim 1, 7th paragraph from the end “wherein the nozzle comprises an external wall with no variation of the radius in each entire plan{e??} perpendicular to the central axis”  -- “entire plan” is unclear.  As set forth above, this limitation appears to be new matter and conflicts with that of dependent claims 17, 18, 21 and the specification where variations in the outer wall radius are defined.  Accordingly, applicant’s intended scope of this claim limitation is unclear.
Claim 1, 4th paragraph from the end:  “and in that, downstream of said defined abscissa, a radius of said afterbody varies, according to a circumferential direction around the central axis in any plane passing through all the apexes and points,” is unclear.  No single disclosed radial / transverse plane pass through all the apexes and points simultaneously, which is what the claim appears to require.  Note there is nothing in the claim to require either the apexes or points to be at the same plane(s); accordingly, if that is also regarded as part of the requirement than that should be explicitly set forth.  Lastly, “any plane” is unclear as to where the plane is located.  For every instance in the claims that a plane / any plane is referenced, the “plane” location should be clearly articulated.
Claim 1, 4th paragraph from the end:  “between the notches and the chevrons so as to produce azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons, the azimuth fluctuations in the Mach number produce pockets of Mach [grammatically incorrect] which are formed at distance from the internal flow circulating around the mixer” 
Claim 1, 2nd and 3rd paragraphs from the end: “the inner wall having a first tangent in an entire axial half-plane, the first tangent passes through the defined abscissa in the entire axial half-plane, the inner wall of said nozzle deviates radially, towards the outside, of said first tangent from the defined abscissa to the points” is indefinite as the claim does not define any location for the first tangent other than through the defined abscissa and does not clearly identify in which plane in which it is located.  Note that many different first tangents can be drawn through the defined abscissa, including those which do not pass through the points or the apex of the chevrons.  Accordingly, applicant should clearly define the plane the “first tangent” is drawn through to clarify the issue.  Second, “of said first tangent from the defined abscissa to the points” does not read on the disclosed invention in that the axial plane of the points of the chevron does not have the inner wall of said nozzle that deviates radially, towards the outside, rather the apex of the notches does so.  Furthermore, the location of the first tangent also conflicts with that of dependent claims, e.g. claim 30 (and claim 32 which requires the second tangent pass through the points), where “a third line defining the inner wall in an axial half-plane which passes through the apex of the notch deviates, radially, towards an outside of the first tangent so as to direct the internal flow to the outside” and so renders the scope of the claims unclear.
Claim 1, last paragraph “wherein each chevron has a thickness which is constant between the apex of each notch and the point of each chevron” is indefinite because it appears to conflict with the amended limitation in the 6th paragraph from the end of claim 1  “wherein in each axial plane passing through the points of the chevron, the thickness of the nozzle [including the chevrons between lines 17 and 20 in Fig. 5] reducing from the defined abscissa to the point, along the central axis.”  As shown in Fig. 5, and as claimed the thickness of the chevron is thicker in the line through the point is thicker than at the edge, since the thickness is decreasing in that plane.  However, “between the apex of each notch and the point of each chevron” encompasses the entire interior region of the chevron between these locations and these interior regions are clearly not a constant thickness.  Accordingly, the claim limitation in the last paragraph “wherein each chevron has a thickness which is constant between the apex of each notch and the point of each chevron” conflicts with the previous limitation where the thickness of the nozzle [including the chevrons] reducing from the defined abscissa to the point and is also inconsistent with the argued scope of the claims.
“the second tangent” in claims 17, 21, 30 lacks proper antecedent basis and is further indefinite as its planar location was never defined in the independent claim.  
Claim 9, lines 6-7 “the internal flow is a mixed{???] of the primary flow and secondary flow” make no grammatical sense.
Claim 9, line 10 “the flow” is indefinite as claim 9 defines multiple flows, e.g. primary, secondary, interior and it is unclear which of these flows is being referenced.  Claim 9, line 3rd line from the end, has the same issue.
Claim 9 is unclear as “said first axial half-plane passing through the apex of the notch deviates, radially, towards an outside of the first tangent passing through the apex” is awkwardly worded because the “first axial half-plane” may be what deviates towards the outside.  
Claim 17, “outer wall” is unclear as to whether it is the same or a different outer wall than the “external wall” of claim 1.  Applicant should maintain consistent language when claiming the same element.
Claim 25, “the third line and the fourth line” are indefinite and undefined as to their location.  This issue was raised in the previous office action.
Claim 31, “wherein the points of the chevrons are in the same axial planes as the maximum-radius points of a hot lobe” has multiple issues in that 1) the maximum radius-points lacks proper antecedent basis and 2) “a [single] hot lobe” does not have multiple maximum radius-points.
Claim 32, “a second tangent passing through the point of the inner wall corresponding to said abscissa in this half-plane.”  In addition, “the point of the inner wall” is potentially confusing because it is unclear whether applicant is referencing the chevron “points” vs a point in space.  Applicant should limit usage of “point” to refer only to the chevron points for greater clarity and reduce the risk of confusion.  An analogous issue was raised in the previous office action.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-7, 9, 10, 12, 14, 17, 18, 21-23, 25-27, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI et al (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716).  Moore et al teach an Afterbody of a mixed-flow turbojet engine, having a central axis, comprising a lobed mixer [see e.g. Figs. 18, 27] that has hot lobes 378 (a) returning to the secondary flow alternating with cold lobes 374 (a) penetrating a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons 366 (a), wherein the lobed mixer is arranged at a predetermined distance from the trailing edge to obtain a homogeneous mixing of the primary flow and secondary flow inside the nozzle [see e.g. paragraph 0058, full mixing of these flows taught], said homogeneous mixing forming an internal flow and generating zones in which a Mach number has a predetermined value inside the nozzle [paragraph 0058 teaches the velocities are known], wherein said notches are defined by an apex and said chevrons are defined by points [tips], wherein, on a defined abscissa on the central axis downstream of the lobed mixer, an inner wall of the nozzle has a neck where an area of a passage cross section of the internal flow in the nozzle passes through a minimum radius of said nozzle, wherein in each axial plane passing through the points of the chevron [see Fig. 19], the thickness of the nozzle reducing from the defined abscissa to the point, along the central axis, wherein the nozzle comprises an external wall with no variation of the radius [axisymmetric is either inherent due to the circular nature or obvious in light of the conventional practice in the art.  It would have been obvious to employ an axisymmetric outer wall as the typical cylindrical nozzle used in the art for ease of construction] in each entire plan perpendicular to the central axis, wherein said points of the chevrons define a first section area which is smaller than a second section area measured at the neck, and in that, downstream of said defined abscissa, a radius of said afterbody varies, according to a circumferential direction around the central axis and along the central axis [-- see e.g. Figs. 19, 29, and note the nozzle is taught for supersonic flow, see e.g. paragraphs 0011, 0053 and thus inherently requires a throat];  any azimuth fluctuations in the Mach number produced will 2form pockets of Mach around the chevrons which are formed at [significant] distance from the internal flow circulating around the mixer [see e.g. Figs. 18, 19, 27];   the nozzle comprising a first radius of the inner wall at the point of at least one chevron [see leadlines to 348a or 348b or 380a or 380b of Figs. 25-27] being smaller than a second radius of the inner wall at the apex [see leadlines to 344a or 376a or 376b of Figs.  25-27] of at least one notch;wherein the lobed mixer and the nozzle together with the ring of chevrons are each rotationally symmetrical about the axis of the turbojet engine; wherein the number of hot lobes of the mixer and the number of chevrons are identical / equal [see e.g. Figs. 27-28 and paragraphs 0073-0075];       wherein the surface of the inner wall of the nozzle continuously comes closer to the axis of the turbojet engine in the sectors in which the radius has a minimum value;  wherein the inner wall of the nozzle has a circular cross section as far as a defined abscissa, said inner wall having a defined tangent at this abscissa in the entire axial half-plane, and: in the axial half-plane passing through the apex of a notch,    wherein the lobed mixer and the nozzle together with the ring of chevrons are each rotationally symmetrical about the axis of the turbojet engine;   wherein the points of the chevrons 366a are in the same axial planes as the maximum-radius points of a hot lobe 378a [see Fig. 27];    	Note Moore et al teach the inner wall of the nozzle has a neck where the area of the passage cross section of a flow in the nozzle passes through a minimum [see e.g. Figs. 19, 29, and noting the nozzle is taught for supersonic flow and thus requires as a converging-diverging nozzle, which always has a throat /neck - see e.g. paragraphs 0011, 0053] the nozzle comprising a first radius of the inner wall at the point of at least one chevron [see leadlines to 348a or 348b or 380a or 380b of Figs.  25-27] being smaller than a second radius of the inner wall at the apex [see leadlines to 344a or 376a or 376b of Figs.  25-27] of at least one notch and the inner wall having a first tangent and a second tangent passing each through the defined abscissa in an entire axial half-plane.  Moore et al teach an inner wall of the nozzle has a neck where an area of a passage cross section of the internal flow in the nozzle passes through a minimum radius of said nozzle but do not teach, wherein said points of the chevrons define a first section area which is smaller than a second section area measured at the neck, wherein in each axial half plane passing through the apex of the notche, the nozzle comprising a thickness reducing from the defined abscissa to the apex, along the central axis, and in that, downstream of said defined abscissa, a radius of said afterbody varies, according to a circumferential direction around the central axis in any plane passing through all the apexes and points, and along the central axis, between the notches and the chevrons so as to produce azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons, the azimuth fluctuations in the Mach number produce 2pockets of Mach which are formed at distance from the internal flow circulating around the mixer , the inner wall having a first tangent in an entire axial half-plane, the first tangent passes through the defined abscissa in the entire axial half-plane, the inner wall of said nozzle deviates radially, towards the outside, of said first tangent from the defined abscissa to the points, wherein each chevron has a thickness which is constant between the apex of each notch and the point of each chevron nor  (from claim 9) wherein downstream the defined abscissa, a third line defining the inner wall in a first axial half-plane, said first axial half-plane passing through the apex of the notch deviates, radially, towards an outside of the first tangent passing through the apex _so as to direct the internal flow to the outside, wherein downstream the defined abscissa, a fourth line defining the inner wall in a second axial half-plane, said second axial half plane passing through the point of a chevron, deviates, radially, towards an inside of a second tangent passing through the point, the inner wall varies along a circumferential direction, in a plane perpendicular to the central axis, passing through the apex, between the chevrons and the notches.
Also, since applicant contest this point regarding chevrons the nozzle comprising a first radius of the inner wall at the point of at least one chevron being smaller than a second radius of the inner wall at the apex of at least one notch with regard to the central axis, SZYDLOWSKI et al teach a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons 10, wherein said notches are defined by an apex and said chevrons are defined by points, wherein, on a defined abscissa on the central axis, an inner wall of the nozzle has a neck 8 with R1 where an area of a passage cross section of the internal flow in the nozzle passes through a minimum radius of said nozzle [throat 8 with R1], wherein said points of the chevrons define a first section area [R3 is smaller than / less than R2, see paragraphs 0102 - 0103] which is smaller than a second section area measured at the neck 8 / R1, 
wherein in each axial half plane 13 passing through the apex of the notche 9A, the nozzle comprising a thickness reducing from the defined abscissa to the apex, along the central axis, wherein in each axial plane 11A passing through the points of the chevron, the thickness of the nozzle reducing from the defined abscissa to the point, along the central axis, and in that, downstream of said defined abscissa 8 / R1, a radius of said afterbody varies, according to a circumferential direction around the central axis in any plane passing through all the apexes 9 [with radius R2] and points of 11, and along the central axis, between the notches and the chevrons [inherent, as the areas are different at R2 along the chevrons till R3 is reached, since the areas vary in the azimuthal direction, the flow will fluctuate in Mach number with different values at R2 (at the notch) and between R2-R3 (along the different areas of the chevrons 10)], so as to produce azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons, the azimuth fluctuations in the Mach number produce pockets of Mach which are formed at distance [inherent, as the areas are different at R2 along the chevrons till R3 is reached, since the areas vary in the azimuthal direction, the flow will fluctuate in Mach number with different values at R2 (at the notch) and between R2-R3 (along the different areas of the chevrons 10)],  the inner wall having a first tangent [through 8 / R1] in an entire axial half-plane, the first tangent passes through the defined abscissa in the entire axial half-plane, the inner wall of said nozzle deviates radially, towards the outside, of said first tangent from the defined abscissa to the points [notches? – note 14A deviates radially outside from 8 / R1 tangent], wherein each chevron has a thickness which is constant between the apex of each notch and the point of each chevron [see Fig. 4 of SZYDLOWSKI, where the edge 14 is illustrated with a constant thickness and note the only support applicant has for this limitation is an analogous drawing of Fig. 5.  Accordingly, if the claim limitations reads on applicant’s disclosed invention, it clearly also reads on SZYDLOWSKI.  Alternately, it would have been obvious to one of ordinary skill in the art to make the chevron of a constant thickness, between the apex of each notch and the point of each chevron, being immediately suggested by the illustration of Fig. 4 and as using a constant thickness is significantly easier to manufacture than a varying thickness];
(from claim 9) wherein downstream the defined abscissa 8 / R1, a third line defining the inner wall in a first axial half-plane, said first axial half-plane passing through the apex 13 of the notch deviates, radially, towards an outside [at 9A] of the first tangent passing through the apex [taken at 8 /R1] so as to direct the internal flow to the outside, wherein downstream the defined abscissa, a fourth line defining the inner wall in a second axial half-plane, said second axial half plane passing through the point of a chevron, deviates, radially, towards an inside of a second tangent passing through the point [see Fig. 3 and noting R3 is taught to be smaller than R1 as an option,  see paragraphs 0102 – 0103],   the internal surface varies between a first transverse plane passing through the apex of the notches and a second transverse plane passing though the points of the chevrons [compare Figs. 3 and 4].
  wherein variations in radius of the inner wall of the nozzle in the end part define, in azimuth, sectors in which the radius has a maximum value in the region of the notches and sectors in which the radius has a minimum value in the region of the chevrons;	SZYDLOWSKI et al teach supersonic flow in the chevrons [see paragraphs 0012, 0029, note that supersonic flow is by definition Mach > 1] and further teach wherein a surface of the inner wall of the nozzle continuously comes closer to the axis of the turbojet engine in the sectors in which the radius has a minimum value [R3 is less than R2 and/or R1, see paragraphs 0102 - 0103];	 wherein a second line defining an outer wall 15 downstream of a second predetermined abscissa in an axial half-plane 11a which passes through the point of a chevron 11, and a first line defining the outer wall 15 in an axial half-plane 11a which passes through the apex of the notch, the second line comes closer to the second tangent and the first line comes closer to the first tangent with regard to the longitudinal axis [both first and second lines converge / with respect the first and second tangents];	 wherein the second predetermined abscissa is upstream of the defined abscissa with regard to the central axis [second lines and first lines on the outer wall can be drawn at multiple arbitrary locations upstream of defined abscissa 8 – Fig. 3, 4 shows the outer wall converges and reduces in cross sectional area];  wherein the nozzle is a divergent-convergent nozzle [note upstream of 14A is a divergent portion of the nozzle, and the chevrons 11 converge relative to the centerline L forming the convergent portion of the nozzle as R3 < R1 per paragraphs 0102-0103];
 wherein downstream the defined abscissa, a second line 11A defining an external wall in an axial half-plane which passes through the point of a chevron deviates towards an inside with regard to the second tangent [through 8 / R1] so as to direct an external flow to the inside [R3 < R1 requires the point of the chevron deviate inside R1 / second tangent];  wherein downstream the defined abscissa, a first line 13 defining an external wall in an axial half-plane which passes through the apex of the notch 9A deviates towards an inside, with regard to the first tangent so as to direct an external flow to the inside [see Fig. 3 and compare 13 to 11A];   wherein the third line and the fourth line are offset with regard to a circumferential direction [see Fig. 4]; wherein the nozzle has a thickness which reduces from the defined abscissa towards the point of the chevrons 11, along the central axis [see Fig. 3];   wherein the radius of the inner wall has a minimum value at the point of each chevron [radius R3 is smaller than / less than R2, see paragraphs 0102 – 0103]; wherein in the axial half-plane passing through the point of a chevron [tip of 11A], the inner wall of the nozzle deviates radially, towards the inside, from a second tangent passing through the point of the inner wall corresponding to said abscissa 8 / R1 in this half-plane [radius R3 is smaller than / less than R2, see paragraphs 0102 – 0103];  wherein in the axial half-plane 11A passing through the point of a chevron, the inner wall of the nozzle deviates radially, towards the inside [portion downstream of Rmax of the inner wall deviates radially to the inside till R3<R1], from a second tangent [through 8 / R1] passing through the point of the inner wall corresponding to said abscissa in this half-plane. 
SZYDLOWSKI et al teach the geometry of the nozzle and chevrons allows enhanced noise reduction and reduced thrust losses associated with chevrons [see paragraphs 0029-0031].  It would have been obvious to one of ordinary skill in the art to employ the nozzle and chevron geometry of SZYDLOWSKI et al, as detailed above, including with at least “said radius varies in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number in the flow in a vicinity of said ring of chevrons, and in that the chevrons have points which are in same axial planes as a maximum-radius points of a hot lobe the nozzle” and “wherein said points of the chevrons define a first section area which is smaller than a second section area measured at the neck, and in that, downstream of said defined abscissa, a radius of said afterbody varies, according to a circumferential direction around the central axis in any plane passing through all the apexes and points, and along the central axis, between the notches and the chevrons so as to produce azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons, the azimuth fluctuations in the Mach number produce 2pockets of Mach which are formed at distance from upstream internal flow, the inner wall having a first tangent in an entire axial half-plane, the first tangent passes through the defined abscissa in the entire axial half-plane, the inner wall of said nozzle deviates radially, towards the outside, of said first tangent from the defined abscissa to the points, wherein each chevron has a thickness which is constant between the apex of each notch and the point of each chevron” and  “said nozzle having a thickness reducing from the defined abscissa towards the point of the chevrons, along the central axis, and a thickness reducing from the defined abscissa towards the apex of the notch, the inner wall having a first tangent and a second tangent passing each through the defined abscissa in an entire axial half-plane, wherein downstream the defined abscissa, a third line defining the inner wall in a first axial half-plane, said first axial half-plane passing through the apex of the notch deviates, radially, towards an outside of the first tangent passing through the apex _so as to direct the internal flow to the outside, wherein downstream the defined abscissa, a fourth line defining the inner wall in a second axial half-plane, said second axial half plane passing through the point of a chevron, deviates, radially, towards an inside of a second tangent passing through the point , the inner wall varies along a circumferential direction, in a plane perpendicular to the central axis, passing through the apex, between the chevrons and the notches” and “wherein a second line defining an outer wall downstream of a second predetermined abscissa in an axial half-plane which passes through the point of a chevron, and a first line defining the outer wall in an axial half-plane which passes through the apex of the notch,  the second line comes closer to the second tangent and the first line comes closer to the first tangent with regard to the longitudinal axis”, in order to enhance the noise reduction and reduce the thrust losses associated with chevrons, while allowing supersonic flow.  Note in combination, wherein the second predetermined abscissa [SZYDLOWSKI] is located significantly downstream both the throat and of an abscissa of an end of the lobed mixer [of Moore et al, Figs. 19, 29] and thus the azimuth fluctuations in the Mach number produce 2pockets of Mach [inherent] which are formed at distance from the internal flow circulating around the mixer [of Moore et al, Figs. 19, 29].   	As for the azimuth fluctuations in a Mach number in the flow / the internal flow in a vicinity of said ring of chevrons, this may be treated as inherent in SZYDLOWSKI et al based on the area changes which occur in the circumferential direction.  Alternately, Stieger et al teach the inner wall of the nozzle has a neck / throat where the area of the passage cross section of a flow in the nozzle passes through a minimum [see e.g. Figs. 6, 7 of either constant circular section or varying section, see col. 8, lines 1-29], and in that, downstream of this defined abscissa, the radius of the inner wall of the nozzle varies in azimuth between the notches and the chevrons [see Figs. 16-18, - noting the bumps 740, 840, 940 reduce the area / radius / azimuth, and for Figs. 16, 17 clearly change the area in the plane of the notches in the circumferential direction; and even for Fig. 18 the bump touches the notches so as to have an increased area at the notch] so as to produce azimuth fluctuations in the Mach number in the [internal] flow in the vicinity of said ring of chevrons and reduce the noise and flow losses when used in combination with the chevrons [see col. 1, lines 55-col, col. 2, line 5; col. 8, lines 15-29].  It would have been obvious to one of ordinary skill in the art that the area variations of SZYDLOWSKI et al will have inherently azimuth fluctuations in a Mach number in the flow in a vicinity of said ring of chevrons, as taught by Stieger, because the area variations in the azimuthal direction cause variations in the Mach number [see col. 1, lines 55-col, col. 2, line 5; col. 8, lines 15-29].   As set forth above SZYDLOWSKI et al further teach the internal surface varies along a circumferential direction, between the chevrons and the notches, the internal surface deviates radially towards the inside with regard to the second tangent in said half-plane passing through the point of the chevron,  the internal surface varies between a first transverse plane passing through the apex of the notches [9A / R2] and a second transverse plane [R3] passing though the points of the chevrons [see Fig. 3].
SZYDLOWSKI does not teach the internal surface varies along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches and Stieger teaches a narrower construction of “a radius of said afterbody varies, according to a circumferential direction around the central axis in any plane passing through all the apexes and points, and along the central axis, between the notches and the chevrons so as to produce azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons” as well as “the inner wall varies along a circumferential direction, in a plane perpendicular to the central axis, passing through the apex, between the chevrons and the notches”.   For this treatment, Stieger et al also teach the inner wall of the nozzle has a neck / throat where the area of the passage cross section of a flow in the nozzle passes through a minimum [see e.g. Figs. 6, 7 of either constant circular section or varying section, see col. 8, lines 1-29], and in that, downstream of this defined abscissa, a radius of said afterbody varies, according to a circumferential direction around the central axis in any plane passing through all the apexes and points, and along the central axis, between the notches and the chevrons [see Figs. 16-18, 18 - noting the bumps / inverse bumps 740, 840, 940 change the area / radius / azimuth including respectively, reducing the area and increasing the area at the bumps / inverse bumps], as well as the inner wall varies along a circumferential direction, in a plane perpendicular to the central axis, passing through the apex, between the chevrons and the notches … so as to produce azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons [see col. 1, lines 55-col, col. 2, line 5; col. 8, lines 15-29]; and further teach the inner wall varies along a circumferential direction, in a plane perpendicular to the central axis, passing through the apex [Figs. 16, 18, noting circumferential area variation induced by the bumps / inverse bumps1 in the plane of the apex of the notch], between the chevrons and the notches.  Stieger further teaches wherein the variations in radius of the inner wall of the nozzle in the end part define, in azimuth, sectors in which the radius has a maximum value in the region of the notches and sectors in which the radius has a minimum value in the region of the chevrons [see Figs. 16-18, where the bumps 740, 840 can define the minimum value of the radius in the region of the chevrons and the maximum is between the bumps in the vicinity of the notches  – otherwise, the converse may apply when inverse bumps are utilized;  alternately, according to col. 8, lines 9-14 the minimum throat/ neck is upstream of the protrusions at a defined abscissa, the radius of the inner wall of the nozzle varies in azimuth between the notches, by the bumps/protrusions];   wherein the nozzle comprises an external wall with no variation of the radius in each entire plan perpendicular to the central axis [axisymmetric inherent or obvious for the same reasoning expressed earlier for Moore et al.  It would have been obvious to employ an axisymmetric outer wall / external wall with no variation of the radius in each entire plan perpendicular to the central axis, as the typical cylindrical nozzle used in the art for ease of construction];
wherein the surface of the inner wall of the nozzle continuously comes closer to the axis of the turbojet engine in the sectors in which the radius has a minimum value; wherein the inner wall of the nozzle has a circular cross section as far as a defined abscissa [circular in Figs. 16-18 where the bumps first appear], said inner wall having a defined tangent at this abscissa in the entire axial half-plane, and: in the axial half-plane passing through the apex of a notch, the inner wall of the nozzle deviates radially, towards the outside, from said upstream tangent passing through the point of the inner wall corresponding to said abscissa in this halfplane [the contour lines in Figs. 16-18 are shown as diverging radially outward downstream of the abscissa, including through the notch – moreover Stieger is applicable to a divergent nozzle, in which case the inner wall may diverge to the outside, see e.g. col. 5, lines 7-19 – alternately, this limitation was already taught by SZYDLOWSKI]; in the axial half-plane passing through the point of a chevron, the inner wall of the nozzle deviates radially, towards the inside, from said upstream tangent passing through the point of the inner wall corresponding to said abscissa in this halfplane [the bumps cause the tangent to deviate radially toward the inside – the converse may apply for inverse bumps].  It is noted that modifying the chevrons of SZYDLOWSKI et al, so that the internal surface varies along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches and “a radius of said afterbody varies, according to a circumferential direction around the central axis and along the central axis, between the notches and the chevrons, by incorporating the circumferential area variations / bumps or inverse bumps, as taught by Stieger et al, in order to facilitate greater noise reduction and reduced flow losses, and this also produces azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons”.      For the method claims which incorporate most of the apparatus claim limitations of claim 1, after modification of Moore by SZYDLOWSKI et al with the teachings of Stieger, the combination of references teaches:  Method for designing a mixed-flow turbojet engine comprising an afterbody having a central axis, comprising a lobed mixer that has hot lobes returning to the secondary flow alternating with cold lobes penetrating the primary flow [as taught by Moore], and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons, the inner wall of the nozzle having a neck where the area of the passage cross section of internal flow in the nozzle passes through a minimum, the internal flow is a mixed of the primary flow and secondary flow, the inner wall of the neck is arranged downstream of the lobed mixer and at a defined abscissa on the central axis, the radius of the inner wall of the nozzle varying, downstream of this defined abscissa, in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number in the flow in the vicinity of said ring of chevrons [as taught by Stieger when there are area variations], said nozzle having a thickness reducing from the defined abscissa towards the point of the chevrons, along the central axis [as taught by SZYDLOWSKI or Moore];  and a thickness reducing from the defined abscissa towards the apex of the notch [SZYDLOWSKI ]; the inner wall having a first tangent and a second tangent passing each through the defined abscissa in an entire axial half-plane [of Moore or SZYDLOWSKI], wherein downstream the defined abscissa, a third line defining the inner wall in a first axial half-plane, said first axial half-plane passing through the apex of the notch deviates, radially, towards an outside of the first tangent passing through the apex so as to direct the internal flow to the outside [SZYDLOWSKI], wherein downstream the defined abscissa, a fourth line defining the inner wall in a second axial half-plane, said second axial half plane passing through the point of a chevron, deviates, radially, towards an inside of a second tangent passing through the point [SZYDLOWSKI], the inner wall varies along a circumferential direction, in a plane perpendicular to the central axis, passing through the apex, between the chevrons and the notches [added from Stieger], the internal surface deviates radially towards the inside with regard to the second tangent in said half-plane passing through the point of the chevron [SZYDLOWSKI], the internal surface varies 4between the first transverse plane passing through the apex of the notches and a second transverse plane passing though the points of the chevrons [SZYDLOWSKI alone or with Stieger];   and determining the relative positioning in azimuth between the lobed mixer and the ring of chevrons is determined such that the azimuth fluctuations in the Mach number produce, in the vicinity of the neck of the nozzle in an annular region in which the supersonic flow begins to appear, pockets in which the flow remains subsonic [inherent, due to the area variations of the azimuth and noting the transition to supersonic will occur in different regions due to the area variation.  Furthermore, Stieger teaches the shock waves / cells caused by supersonic flow are also going to vary and are manipulated by the differential area expansion– see col. 8, lines 1-29] and formed at distance from the internal flow circulating around the mixer [Moore’s chevrons are significantly downstream of the lobed mixer and thus the combination results in the supersonic / Mach variations caused by the chevrons to be downstream of the mixer].  The prior art do not teach said method comprising:  3analysing the radiated noise for at least one relative positioning value in azimuth of the mixer and of the ring of chevrons, of which the shapes have been previously defined, for at least one operating mode of the turbojet engine;  using the analyzing to determine the relative positioning in azimuth between the lobed mixer and the ring of chevrons which minimises the radiated noise analysed for said operating mode; designing the afterbody is designed such that the nozzle begins to start up in an operating mode of the turbojet engine that corresponds to the flight conditions of take-off of an aeroplane that is intended to receive the turbojet engine.  Schlinker et al teach analysing the radiated noise for at least one relative positioning value in azimuth of the mixer and of the ring of chevrons, of which the shapes have been previously defined, for at least one operating mode of the turbojet engine [see Figs. 13-15];  using the analyzing to determine the relative positioning in azimuth between the lobed mixer and the ring of chevrons which minimises the radiated noise analysed for said operating mode [see Figs. 12a-c, 131, b – noting that the analyses reveals some geometries are simply unacceptable in Figs. 12a-c and which are preferred in Figs 13 after analysis and see also paragraph 0037 which teaches the reduction of the noise for the operating mode from the selected geometry]; designing the afterbody is designed such that the nozzle begins to start up in an operating mode of the turbojet engine that corresponds to the flight conditions of take-off of an aeroplane that is intended to receive the turbojet engine [note in each of the applied references, the noise reduction of the aircraft nozzle has to start at takeoff, as it is conditions such as takeoff where the aircraft is close to ground and the noise reduction required, see e.g. paragraph 0002 of Schlinker et al]; wherein the number of hot lobes of the mixer and the number of chevrons are equal / identical and the chevrons 34 have points which are in the same axial planes as the maximum-radius points of a hot lobe 20 [see Fig. 13a].   As set forth above, Schlinker et al teach determining the relative positioning in azimuth between the lobed mixer and the ring of chevrons is determined such that the azimuth fluctuations in the Mach number produce, in the vicinity of the neck of the nozzle in an annular region in which the supersonic flow begins to appear, pockets in which the flow remains subsonic [inherent, due to the area variations of the azimuth caused by the bumps in Figs. 6-8, 16-18 of Stieger and noting the transition to supersonic will occur in different regions due to the area variation.  Furthermore, Stieger teaches the shock waves / cells caused by supersonic flow are also going to vary and are manipulated by the differential area expansion caused by the bumps wherein the pockets in which the flow remains subsonic are regularly distributed in azimuth – see e.g. col. 8, lines 1-29 since the area variations are evenly distributed].  It would have been obvious to one of ordinary skill in the art to employ the analyzing step, and determining relative position step, as taught by Schlinker et al, in order to minimize the noise produced at the operating mode of takeoff, as consistent with the desires of Moore et al and Stieger et al, to reduce noise at takeoff.  It would have been obvious to determining the relative positioning in azimuth between the lobed mixer and the ring of chevrons is determined such that the azimuth fluctuations in the Mach number produce, in the vicinity of the neck of the nozzle in an annular region in which the supersonic flow begins to appear, pockets in which the flow remains subsonic, as taught by Schlinker et al and Stieger et al, in order to facilitate greater noise reduction and reduced flow losses.  As for claim 14, wherein the lobed mixer produces, in the internal flow in the vicinity of the ring of chevrons, spatial fluctuations in azimuth in the vortex intensity level [this is inherent –and/or taught by Schlinker et al, see paragraph 0008 which teaches the lobe mixer produces vorticity and inherently will have fluctuations in the azimuth due to the nature of turbulence – see also Fig. 8 for a drawing of the vorticity produced by each of the lobed mixer and chevron] and wherein the ring of chevrons is positioned in azimuth relative to the lobed mixer such that, in its vicinity, the azimuth of at least one maximum vortex intensity level corresponds to a minimum Mach number in the azimuth fluctuations of the internal flow in the nozzle in the vicinity of the ring of chevrons [this is also inherent or taught in paragraph 00037, which teaches that the alignment of the chevrons produces can be varied as in Figs. 13a or 13b such that applicant’s desired result occurs].  Furthermore, as the resulting structure after modification with SZYDLOWSKI et al has the minimum Mach number in the azimuth fluctuations of the internal flow in the nozzle in the vicinity of the ring of chevrons in a region which cause local supersonic flow/ high Mach number relative to the area variations, clearly the prior art teach in combination the azimuth of at least one maximum vortex intensity level [produced by the lobed mixer] corresponds to a minimum Mach number in the azimuth fluctuations of the flow in the nozzle in the vicinity of the ring of chevrons.
In COMBINATION, the prior art teach:Afterbody of a mixed-flow turbojet engine, having a central axis, comprising a lobed mixer that has hot lobes returning to a secondary flow alternating with cold lobes penetrating the a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons, characterised in that, on a defined abscissa on the central axis downstream of the lobed mixer, an inner wall of the nozzle has a neck where an area of a passage cross section of a flow in the nozzle passes through a minimum, and in that, downstream of this defined abscissa, a radius of the inner wall of the nozzle varies in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number in the flow in a vicinity of said ring of chevrons [inherent to Szydlowski et al and also taught by Stieger], and in that the chevrons have points which are in a same axial planes as a maximum-radius points of a hot lobe [Moore et al].  3. (Previously Presented) Afterbody of a turbojet engine according to claim 1, wherein the lobed mixer and the nozzle together with the ring of chevrons are each rotationally symmetrical about the axis of the turbojet engine;	 wherein the number of hot lobes of the mixer and the number of chevrons are identical [Moore et al]..  6. (Currently Amended) Afterbody of a mixed-flow turbojet engine according claim 1, wherein variations in radius of the inner wall of the nozzle in the end part define, in azimuth, sectors in which the radius has a maximum value in the region of the notches and sectors in which the radius has a minimum value in the region of the chevrons [Szydlowski et al, where R3 is less than R2 & R1, see paragraphs 0102 - 0103];	wherein a surface of the inner wall of the nozzle continuously comes closer to the axis of the turbojet engine in the sectors in which the radius has a minimum value;	 wherein the inner wall of the nozzle has a circular cross section as far as a defined abscissa, said inner wall having a defined tangent at this abscissa in an entire axial half-plane, and: - in the axial half-plane passing through an apex of a notch, the inner wall of the nozzle deviates radially, towards an outside, from said upstream tangent passing through a point of the inner wall corresponding to said abscissa in this half-plane; - in the axial half-plane passing through the point of a chevron, the inner wall of the nozzle deviates radially, towards the inside, from said upstream tangent passing through the point of the inner wall corresponding to said abscissa in this half-plane [Szydlowski et al]; wherein in a second predetermined abscissa, a first line defining the external wall downstream of the predetermined abscissa in an axial half-plane passing through the point of a chevron, and a second line defining the internal wall in an axial half-plane passing through the apex of a notch come closer respectively to a first tangent and a second tangent, the first and second tangent passing through the second predetermined abscissa;  wherein the predetermined abscissa is lower than the defined abscissa [Szydlowski et al].9. (Currently Amended) Method for designing a mixed-flow turbojet engine comprising an afterbody a mixed flow afterbody having a central axis, comprising a lobed mixer that has hot lobes returning to a secondary flow alternating with cold lobes penetrating the a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons, an inner wall of the nozzle having a neck where an area of the a passage cross section of a flow in the nozzle passes through a minimum downstream of the lobed mixer, at a defined abscissa on the central axis and, downstream of this defined abscissa, the radius of the inner wall of the nozzle varying in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number [Szydlowski et al  & Stieger] in the flow in a vicinity of said ring of chevrons, said method comprising: - analysing the radiated noise for at least one relative positioning value in azimuth of the mixer and of the ring of chevrons [Schlender et al], of which the shapes have been previously defined, for at least one operating mode of the turbojet engine; - using the analyzing to determine the relative positioning in azimuth between the lobed mixer and the ring of chevrons which minimises the radiated noise analysed for said operating mode [this is also inherent or taught in paragraph 00037 of Schlender et al], which teaches that the alignment of the chevrons produces can be varied as in Figs. 13a or 13b such that applicant’s desired result occurs].  ; designing the afterbody such that the nozzle begins to start up in an operating mode of the turbojet engine that corresponds to the flight conditions of take-off 3of an aeroplane that is intended to receive the turbojet engine [note in each of the applied references, the noise reduction of the aircraft nozzle has to start at takeoff, as it is conditions such as takeoff where the aircraft is close to ground and the noise reduction required, see e.g. paragraph 0002 of Schlender et al], and determining the relative positioning in azimuth between the lobed mixer and the ring of chevrons is such that the azimuth fluctuations in the Mach number produce, in the vicinity of the neck of the nozzle in an annular region in which the a supersonic flow begins to appear [Szydlowski et al  & Stieger], pockets in which the flow remains subsonic; wherein a number of hot lobes of the mixer and a number of chevrons are equal; wherein the pockets in which the flow remains subsonic are regularly distributed in azimuth;  wherein the lobed mixer produces, in the flow in the vicinity of the ring of chevrons, spatial fluctuations in azimuth in a vortex intensity level and wherein the ring of chevrons is positioned in azimuth relative to the lobed mixer such that, in its the vicinity of the ring of chevrons, the azimuth of at least one maximum vortex intensity level corresponds to a minimum Mach number in the azimuth fluctuations of the flow in the nozzle in the vicinity of the ring of chevrons [Moore et al modified by Szydlowski et al teach the geometry, the Mach numbers and fluctuations are taught by Stieger]
Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716), as applied above, and further in view of either Slatkin et al (3,896,615) or Wetzler (4,681,261).  The prior art teach various aspects of the claimed invention but do not teach the expansion ratio ranges.  As for the afterbody is designed such that the nozzle begins to start up at an expansion ratio at start-up (takeoff) of less than 1:7 and also between 1:5 and 1:6, these are well known ranges used in the art.  This range is taught by Slatkin et al also teach that the nozzle begins to start up at an expansion / area ratio at start-up (takeoff) of less than 1:7 and is a well known range used in the art [see Figs. 2, 3 and col. 3, lines 43-77 noting the 1.2 expansion / area ratio is taught.  As is well known, the “expansion ratio” and the “area ratio” are used equivalently in the art.  In the unlikely event that applicant meant “pressure ratio” for the claimed “expansion ratio,” Slatkin teach the claimed range of pressure ratio of 1.5 at takeoff [see col. 4, lines 6-14] and that would have been obvious to employ between 1.5 and 1.6 as the typical range in the art.  Wetzler teach for converging-diverging nozzles that an expansion ratio of 1.1-2.0 is used for turbojets [see col. 4, lines 4-8] and moreover the use of applicant’s range of less than 1:7 and also between 1:5 and 1:6 is clearly within the known ranges used in the art.  It would have been obvious to employ an expansion ratio at start-up (takeoff) of less than 1:7 and also less than 1:7 and also between 1:5 and 1:6, as taught by either Slatkin et al or Wetzler, as an obvious matter of using the workable ranges in the art.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716), as applied above, and further in view of Braithwaite (4,813,230).  The prior art teach various aspects of the claimed invention but do not teach wherein the number of hot lobes of the mixer and the number of chevrons are different. Moore et al teach the number of hot lobes of the mixer and the number of chevrons are equal, because the lobes of the mixer are evenly spaced in the circumferential direction and the chevrons are equally spaced in the circumferential direction.  Braithwaite teaches the even spacing of the hot lobes of the mixer 20 is interrupted at the top of the lobed mixer, at 28 in Fig. 2, because of its need to accommodate the mounting to the engine [see col. 2, lines 36-45, and note this corresponds to an engine mounted under the wing].  It would have been obvious to one of ordinary skill in the art to employ the uneven spacing of the hot lobe of Braithwaite to accommodate a different mounting scheme of the engine [mounted under the wing, such as by Braithwaite, vs mounting to the sides of canards, as shown by Moore].  Since the downstream end / trailing edge of the nozzle 22 of Braithwaite and Moore et al are unaffected by the engine mount, thus the chevrons would still maintain their even spacing, as established by Moore et al.  Accordingly, it would have been obvious to one of ordinary skill in the art to make the number of hot lobes of the mixer and the number of chevrons are different, by reducing the number of hot lobes of Moore et al, as taught by Braithwaite, in order to accommodate the mounting of the engine to the aircraft.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
In applicant’s discussion of the disclosed invention, applicant states:  
 “The radius variation of the internal wall creates pockets of Mach which are placed at the level of the notch and regularly arranged around the central axis. The pockets of Mach are represented schematically of the figures below in red. In this way the flow circulating around the mixer passes between the pockets of Machs. The flow interacting with the mixer is shown in orange on the figure below and does not touch the pockets of Mach. This configuration reduces the noises resulting from the interaction between the Mach pockets and the turbulence generates by the mixing of the primary and secondary flows. 
 
The primary flow and secondary flow do not have the same temperature and speed which generates turbulences right out the mixer.

Indeed, when turbulences of the primary and secondary flow meet the Mach Pockets, the noise can increase. The invention avoids the interaction:”
First, it is noted that the colors are not visible in the drawings.  Second, applicant argues that the “flow interacting with the mixer is shown in orange on the figure below and does not touch the pockets of Mach.”  Applicant allegations appears to be inconsistent with the disclosed invention as the chevrons are “significantly downstream” of the lobed mixer 9, 11 [see Fig. 1].  Accordingly, the flow from the mixer clearly interact with the chevrons, as the chevrons are downstream of the mixer, as only a mixed internal flow proceeds downstream of the mixer.   Furthermore, the chevrons of the disclosed invention penetrate into the internal flow (e.g. from the limitation wherein said points of the chevrons define a first section area which is smaller than a second section area measured at the neck), thus necessitating the chevrons interact with flow from the mixer [see e.g. page 12, top paragraph2].  Accordingly, applicant’s arguments are not consistent with the disclosed invention as the chevrons penetrate the flow and inherently contact the flow from the mixer.  Applicant’s annotations of the pockets in the axial orientation of the chevrons do not even show the lobed mixer and as the flow from the lobed mixer is upstream of the chevrons will clearly interact with the flow from the lobed mixer.  Later, applicant contradicts himself by admitting that the “turbulences of the primary and secondary flow meet the Mach Pockets.”  Accordingly, applicant’s allegations are not persuasive.  Lastly, in applicant’s axial view of the chevrons illustrating pockets is not commensurate with the claimed invention for many reasons, including the azimuth fluctuations in the Mach number produce 2pockets of Mach which are formed at distance from the internal flow circulating around the mixer are not clearly visible in the axial view.  Furthermore, wherein said points of the chevrons define a first section area which is smaller than a second section area measured at the neck is not illustrated.  Nor is turbulence expressly in the claims.
The prior art references including Stieger and SZYDLOWSKI clearly teach the area variations in the azimuthal direction as well as concomitant Mach fluctuations/pockets.  
Applicant’s arguments concerning the limitations the prior art allegedly do not possess:  
“- [a3] wherein in each axial half plane passing through the apex of the notche, the nozzle comprising a thickness reducing from the defined abscissa to the apex, along the central axis, 
- [b] wherein in each axial plane passing through the points of the chevron, the thickness of the nozzle reducing from the defined abscissa to the point, along the central axis, 
- [c] wherein the nozzle comprises an external wall with no variation of the radius in each entire plan perpendicular to the central axis. 
- [d] a radius of said afterbody varies, according to a circumferential direction around the central axis in any plane passing through all the apexes and points, 
- [e] the azimuth fluctuations in the Mach number produce pockets of Mach which are formed at distance from the internal flow circulating around the mixer. 
- [f] the inner wall of said nozzle deviates radially, towards the outside, of said first tangent from the defined abscissa to the points.” 

Most of the argued claim limitations are indefinite [at least points b, c, d, f], present new matter [at least points c, d, f] or are contradict other limitations [at least points c, d, f] -- rendering the scope of the claim(s) further unclear, as set forth above.  Furthermore, these limitations such as point d, c are not in independent claim 9 rendering these allegations moot for that claim.  Lastly, these limitations are already present in the applied prior art including Moore, SZYDLOWSKI and Stieger.  Applicant alleges Moore is silent on the above features [points a-f].  In rebuttal, Moore clearly teaches multiple of these features in the manner applied above and so applicant’s allegations are unclear as to what Moore et al does not teach.  
 Applicant’s alleges that Stieger does not teach the constant thickness of the chevrons.  In rebuttal, this limitation is taught by SZYDLOWSKI.  See Fig. 4 of SZYDLOWSKI, where the edge of 14 is illustrated with a constant thickness and note the only support applicant has for this limitation is an analogous drawing of Fig. 5.  Accordingly, if the claim limitations reads on applicant’s disclosed invention, it also clearly also reads on SZYDLOWSKI.  Alternately, it would have been obvious to one of ordinary skill in the art to make the chevron of a constant thickness, between the apex of each notch and the point of each chevron, being immediately suggested by the illustration of Fig. 4 and as using a constant thickness is significantly easier to manufacture than a varying thickness.  
Applicant alleges Stieger is silent regarding the Mach pockets citing paragraph numbers which are not present4 in the cited Stieger Patent.  IN rebuttal, Mach pockets are merely flows of local variation in the Mach number / speed.  Stieger [see abstract and col. 7, lines 44-52] teaches: 
“In order to provide noise suppression, bumps or undulations are provided on a nozzle surface in order to vary the convergent-divergent ratio between that surface and an opposed nozzle surface. By such an approach, a circumferential variation in the shock cell pattern [correspond to variations in Mach number as otherwise these would be uniform circumferentially if the Mach number were the same] is created and the flow is deflected so as to enhance turbulent mixing thereby suppressing noise.[abstract]”
“If some sectors of a nozzle operate at perfectly expanded conditions then no shock structure will be formed in those sectors and the mechanism for shock cell noise generation will disappear locally. The closer a sector of the nozzle is to being perfectly expanded the weaker the shock structure and the less shock cell noise will be generated. The undulations provide a range of available flow areas to increase the likelihood of a perfect or near perfect expansion for noise suppression. [see col. 7, lines 44-52]”
Applicant cites paragraph 0013 which teaches the “undulations … provide [circumferential] variation of intensity of shock cells.”  Numerous other recitations in Stieger also could have been recited, all of which show the local variation in flow speed/Mach number in the circumferential direction, note shock cells only occur in supersonic condition and thus local disappearance circumferentially means there is circumferential variation in Mach number / flow speeds.  Accordingly, applicant’s arguments are rebutted by even a cursory review of the reference itself as well as his own citation.  
 	Applicant argues that the bumps of Stieger causes an increase in of thickness.  But in the first cited paragraph [paragraph 0043 cited by applicant] of Stieger, applicant neglects the teachings that the bumps may be machined as inverse bump shape into the nozzle.  Morever, applicant’s claim limitation does not preclude a local increase in thickness, as e.g. “the nozzle comprising a thickness reducing from the defined abscissa to the apex, along the central axis” does not convey it is continuously reducing and “from” may convey only a direction vs the entire extent of the reducing.   Alternately, an inverse bump takes material away from the nozzle to cause the area variation is also expressly cited [see applicant’s quoted paragraph 0043].  Furthermore, the bumps/inverse bumps only have a limited axial extent and the area variation of the radius occurs in at least the plane at the apex of the notches in Figs. 16, 18.  
Applicant argues that SZYDLOWSKI (sic SZYDLOWSKY) the external wall varies to create a curvature, focusing on the limitation in Claim 1, 7th paragraph from the end “wherein the nozzle comprises an external wall with no variation of the radius in each entire plan{e??} perpendicular to the central axis”  -- “entire plan” is unclear.  Furthermore, the limitation conflicts with that of dependent claims 17, 18, 21 where variations in the outer wall radius are defined, e.g. 
“wherein a second line defining an outer wall downstream of a second predetermined abscissa in an axial half-plane which passes through the point of a chevron, and a first line defining the outer wall in an axial half-plane which passes through the apex of the notch, the second line comes closer to the second tangent and the first line comes closer to the first tangent with regard to the longitudinal axis”
 Or “wherein downstream the defined abscissa, a second line defining an external wall in an axial half-plane which passes through the point of a chevron deviates towards an inside with regard to the second tangent so as to direct an external flow to the inside.”  
And see page 11, last paragraph of the specification which describes the aforementioned limitations:
“Moreover, the nozzle 1 may have a significant thickness in the end part 1a. The modifications to the outer wall 3 in this end part 1a may start from a defined abscissa that is different from the abscissa X5 of the neck. With reference to FIG. 5, in the example shown, this abscissa is lower than that of the neck and corresponds to the abscissa X2 at the start of the end part 1a. The line 19 defining the outer wall 3 of the nozzle downstream of this abscissa X2 in an axial plane passing through the apex 15A of a notch 15 and the line 20 in an axial plane passing through the point 7A of a chevron 7 come closer to the tangent T1 and the tangent T2, respectively, passing through the point of the abscissa X5 at the neck in the corresponding axial plane. Since the surface of the outer wall 3 of the nozzle is defined in the end part 1a by means similar to those used for the inner wall 2, a convergence of the internal and external flows is thus produced with a view to accelerating the mixing. [see page 11, last paragraph of the specification]”  
Since the external wall is modified, it does not remain axisymmetric and “an external wall with no variation of the radius in each entire plan{e??} perpendicular to the central axis.”   Lastly, it is noted that the other prior art, including Moore and Stieger are clearly applicable to axisymmetric nozzles / chevrons, which read on the argued limitation.  

For SZYDLOWSKI, Applicant alleges: “the inner wall of the nozzle does not vary at all along the circumferential direction and along the central axis either between the notches and the chevrons.”  In rebuttal, Fig. 3 clearly show the inner wall of the nozzle varies along the central axis [axially] between the notches [at R2] and the chevrons [area varies arcuately in the axial direction].  As for the area variation of the inner wall of the nozzle in the circumferential direction, these area variations are in different planes, the area at 9A, R2 has a different area than at the points of the chevrons 10A, R3.  These areas vary in the circumferential direction – viewing the nozzle from the rear, the area variations are in different planes but still occur in the azimuth.  Applicant’s arguments are not persuasive as the area variation occurring in the same circumferential plane is indefinitely claimed in claim 1.  Even when the area variation is required in the same plane, the area variation in the inner wall in the same plane is taught by Stieger.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

August 18, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See col. 6, lines 5-18 of Stieiger which appears to correspond to applicant’s citation of paragraph 0043 on page 14 of the arguments of 7/18/2022.
        2 The penetration of the chevrons 7 [into the flow] is a parameter that is important for the efficiency of noise reduction by means of these chevrons. However, this penetration has a negative effect on the operational performance of the nozzle 1 by reducing the effective outlet section, in particular for speeds having low expansion ratios. The variations in radius of the inner wall 2 between the notches 15 and the chevrons 7 that are introduced downstream of the abscissa X5 of the neck in this first embodiment make it possible to compensate for this effect and to increase the effective outlet section.” [excerpted from page 12, top paragraph of the specification]
        
        3 Letters added by Examiner for ease of review.
        4 Applicant should make all citations related to cited prior art, not presumably to a PG publication that was not applied.